NEWMAN, Chief Judge,
dissenting:
This court grants only so much of appel-lee’s petition for costs and attorney fees as constitutes the filing fee of $25.00. It thereby denies the cost of transcript and attorney’s fees.*
This appeal was totally frivolous. No reasonable person given professional legal advice could have rationally believed that there was any likelihood of success on appeal. Thus, we have authority under D.C. App.R. 38 to grant the petition for costs and reasonable attorney’s fees. Tupling v. Britton, D.C.App., 411 A.2d 349 (1980).
Like most appellate courts, this court is burdened by an increasing backlog. With the help of the organized bar, we are struggling to find solutions to this problem. Our failure to impose appropriate sanctions to discourage frivolous appeals, particularly where counsel on this frivolous appeal is the same person who was counsel on the frivolous appeal in Tupling v. Britton, is counterproductive of this effort, a defalcation of our responsibility, and is,- to me, disheartening in the extreme.
I respectfully, but most forcefully, dissent.

 Parenthetically, under D.C.App.R. 39(b) and (g), appellee is entitled to have costs including filing fees, reporter’s transcript and costs of the record, among other items taxed in the Superi- or Court, since it prevailed on appeal. I assume that my colleagues’ order is without prejudice to appellee recovering these items in the Superior Court.